NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1905-19

A.M.S.1,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

M.L.S.,

     Defendant-Respondent/
     Cross-Appellant.
_________________________

                   Argued April 28, 2021 – Decided July 29, 2021

                   Before Judges Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FM-12-1279-17.

                   Michael Confusione argued the cause for appellant/
                   cross-respondent (Hegge & Confusione, LLC,
                   attorneys; Michael Confusione, of counsel and on the
                   briefs).


1
     We use initials to preserve confidentiality in accordance with R. 1:38-3(d).
            Susheela Verma argued the cause for respondent/cross-
            appellant (Law Offices of Susheela Verma, attorneys;
            Susheela Verma and Andrea M. Beckford, on the
            briefs).

PER CURIAM

      In this matrimonial matter, plaintiff A.M.S. appeals from the December 3,

2019 denial of her motion to vacate an October 12, 2018 post-judgment order of

equitable distribution. Defendant M.L.S. cross appeals from the denial of his

counsel fee request under the latter order. We reverse the challenged provisions

of the December 3, 2019 order, vacate the October 12, 2018 order, and remand

for further proceedings.

                                        I.

      The parties were engaged in October 2014, married in a religious

ceremony in India in December 2015, and they solemnized their union in a civil

ceremony in the United States on January 13, 2016. No children were born of

the marriage.

      The parties' relationship quickly deteriorated during the nascent stage of

their marriage. In November 2016, due to a physical altercation with defendant's

family, plaintiff obtained a temporary restraining order against defendant, his

parents, and his sister. Plaintiff retained counsel, filed for divorce in December



                                                                            A-1905-19
                                        2
2016, and obtained final restraining orders (FROs) against defendant and his

sister.2

       Soon after she filed her divorce complaint, plaintiff relocated to India,

purportedly to care for her ill mother. She contends that while she was out of

the country, she "fell very sick and was diagnosed with [post-traumatic stress

disorder (PTSD)] and suffered with anxiety and depression. [She] took a leave

of absence from . . . work and . . . remained in India." According to plaintiff,

she was under the care of four doctors and on leave from her job until April

2017, but because her doctors did not clear her for work, her employer

terminated her. Defendant argues plaintiff was not seriously ill, as evidenced

by some of her posts on social media, and that she was terminated from her job

for "gross misconduct" involving credit card theft from her employer.

       Divorce proceedings continued while plaintiff was in India, but she failed

to participate in the discovery process, appear for scheduled court events, or file

a case information statement (CIS). In May 2017, defendant's counsel wrote to

the trial court and requested that an upcoming proceeding be adjourned due to

plaintiff's counsel's representation it was "unlikely" plaintiff would appear in



2
  The record reflects the FROs were subsequently dismissed upon defendant's
application.
                                                                             A-1905-19
                                        3
court since she remained in India and "want[ed] this case to be placed on an

inactive list."   Plaintiff's counsel also advised defendant's attorney he was

"having difficulty . . . obtaining information from [plaintiff]." Plaintiff did not

appear on the rescheduled date of the court event nor did she file a CIS

throughout the proceedings. On July 25, 2017, the trial court entered an order

providing that if plaintiff failed by August 4, 2017 to file a CIS and confirm

defendant was covered under her health insurance plan through work, her

complaint for divorce would "be dismissed upon Defendant filing an Affidavit

of Non-Compliance, with a copy being sent to Plaintiff."3 The July 25 order did

not specify plaintiff's complaint would be dismissed "with prejudice."

      Plaintiff's attorney successfully moved to withdraw from the case in

August 2017, claiming plaintiff had breached the terms of their retainer

agreement by neglecting to pay his fees on a timely basis and failing to


3
   Under Rule 4:23-2, if a party fails to provide court-ordered discovery, the
court may issue "such orders in regard to the failure as are just," including orders
"striking [the] pleadings . . . or dismissing the action . . . with or without
prejudice[.]" R. 4:23-2(b). Although the sanction of dismissal under that Rule
"is drastic and . . . generally not to be invoked[,]" a court may do so "in those
cases in which the order for discovery goes to the very foundation of the cause
of action, or where the refusal to comply is deliberate and contumacious."
Abtrax Pharm. v. Elkins-Sinn, Inc., 139 N.J. 499, 514 (1995) (quoting Lang v.
Morgan's Home Equip. Corp., 6 N.J. 333, 339 (1951)).



                                                                              A-1905-19
                                         4
"effectively communicate and cooperate" with him to "move her case along."

On September 27, 2017, the trial court "ordered a default [to be] entered against

. . . plaintiff and . . . plaintiff's complaint vacated." The September 27 order did

not reflect that plaintiff's complaint was vacated or dismissed "with prejudice." 4

      On December 7, 2017, the trial court entered a final default judgment of

divorce (JOD) against plaintiff.5 The JOD reflected that equitable distribution,

along with "fees and other issues . . . shall be determined at a later date." That

same day, the court separately ordered restraints against the dissipation of

certain accounts in plaintiff's name "individually, or with others," 6 as well as

any "lockers" maintained by her, and because plaintiff was still unrepresented,



4
  Pursuant to Rule 5:5-10, in matrimonial litigation involving issues of equitable
distribution, as well as child support and alimony, "[d]efaults shall be entered in
accordance with Rule 4:43-1, except that a default judgment . . . may be entered
without separate notice of motion as set forth in Rule 4:43-2." Rule 4:43-1, in
turn, requires that the entry of default be predicated on a party's "fail[ure] to
plead or otherwise defend . . . or if the answer has been stricken with prejudice."
(Emphasis added).
5
  The JOD erroneously reflects "the parties were legally married . . . on January
13, 2013 in a civil ceremony."
6
  Although the parties were divorced by a final JOD on December 7, 2017, this
second order from December 7 mistakenly provides that the restrained "funds
and assets shall remain with these Financial Institutions until the issuance of [a]
Final [JOD] in this matter when the assets shall be disbursed as per the Final
[JOD]." (Emphasis added).
                                                                              A-1905-19
                                         5
it authorized defendant to utilize four physical addresses in the United States

and India, as well as two email addresses, to serve plaintiff with legal

documents.

      In August 2018, defendant filed and served plaintiff with a "notice of a

proposed final judgment as to equitable distribution," (NED) pursuant to Rule

5:5-10. In his NED, defendant proposed, in part, that neither party should pay

the other spousal support, he should exclusively retain the marital residence, a

Mercedes Benz and BMW, and plaintiff should reimburse him for out-of-pocket

health costs incurred after her employment-related health insurance coverage

was terminated. He also requested counsel fees, a share of bonus monies paid

to plaintiff during the marriage, a credit for certain premarital debt allegedly

incurred by plaintiff and paid down during the marriage, each party retain his or

her own bank accounts, and that he be permitted to close out all joint accounts.

      On October 12, 2018, after a brief hearing, the trial court entered its

equitable distribution order.   The six-page transcript from this proceeding

reveals that neither party nor defendant's counsel appeared for the proceeding,




                                                                           A-1905-19
                                       6
and the court made no reference to defendant's CIS when addressing his NED

requests.7

      The October 12 order reflects the court "considered the papers filed" by

defendant, and "for good cause shown," it awarded him the bulk of the relief he

requested, including: (1) the marital home, finding defendant purchased it before

the marriage with premarital funds; (2) title to both vehicles; (3) a credit for

plaintiff's "depreciation of the BMW" totaling over $27,000; (4) plaintiff's 401k

plan valued at almost $35,000, as a credit "for items taken from the defendant";

and (5) a $2770 credit for unreimbursed medical expenses defendant incurred

"due to plaintiff's termination of health insurance in violation of Court Order."

The judge denied defendant's counsel fee request for lack of compliance with

Rules 4:42-9 and 5:3-5, as well as his failure to "address[] the issues of [Rule of

Professional Conduct (RPC)] 1.5." Subsequently, the judge denied defendant's

motion to amend the October 12 order to include a credit for jewelry defendant

claimed plaintiff retained.



7
   Pursuant to Rule 5:5-10, a party filing a Notice for Final Judgment "shall
annex to the Notice a completed and filed [CIS]." The record reflects defendant
filed his CIS in December 2016 and that he represented his NED, "together with
[his CIS] . . . are being filed with the Clerk . . . and shall be available for
examination . . . . The same is being served upon the Plaintiff through the
Alternate Means of Communication as permitted by . . . Court Order."
                                                                             A-1905-19
                                        7
      Several weeks after the judge executed the October 12 order, plaintiff

wrote to him, stating that when she returned from India earlier that year, she was

"shocked to know that [her attorney] had withdrawn from [the] case but failed

to send [her] a notice of his motion to withdraw." Plaintiff further represented

her attorney was "aware of [her] sickness and was to update the court and keep

this case on hold" until she "recuperated and returned to New Jersey." She

informed the court she was "extremely sick" due to the domestic violence

"perpetrated" against her during the marriage, and that her "deathly sick" mother

took care of her in India, which "worsened [plaintiff's] physical and emotional

health." She also stated she "was under the impression that [her] case was on

hold in the court" and she "never received any notice of the Default [JOD]."

      On October 10, 2019, plaintiff's successor attorney timely filed a Rule

4:50-1 motion to vacate the October 12, 2018 order. Additionally, plaintiff

requested counsel fees, permission to assume a different surname, and that

defendant be ordered to produce financial and other discovery from the date of

the parties' engagement to the entry of the October 12 order.8 She certified the



8
  Plaintiff does not challenge the subsequent denial of her name change or
counsel fee request, so we do not address these issues for purposes of this appeal.



                                                                             A-1905-19
                                        8
equitable distribution order should be set aside because defendant failed to serve

her with the December 2017 default JOD or his NED. She also argued her lack

of participation in the divorce proceedings was attributable to "excusable

neglect" arising from the significant health issues she experienced after

separating from defendant. Also, she contended the October 12 order should be

set aside because defendant made a series of misrepresentations to the court

regarding the parties' assets and liabilities.      For example, she certified

defendant's

              assertion[] that the [former marital residence] was
              bought from [his] pre-marital funds is false. His
              parents, as promised at our engagement, gave us
              $100,000 in cash for the down payment for the house
              as a joint engagement/wedding gift to both of us. This
              cash was deposited by [d]efendant in his individual TD
              Bank Account wherein he had also deposited the
              $51,000 cash gift from my parents to us from our
              engagement. The deposit for the house purchase of
              $10,000 and the balance of $94,527.90 paid at closing
              was paid from [d]efendant's individual TD Bank
              Account because all the gift monies [were] deposited
              into that account . . . . Defendant must be Ordered to
              provide full and complete TD statements from October
              2014 so that the court can see cash deposited.

      Plaintiff further stated she was entitled to an "equitable share of the

marital home . . . purchased with our joint monies and in contemplation of

marriage," explaining defendant "went and closed on the house without me . . .


                                                                            A-1905-19
                                        9
[and] cleverly kept the Deed [in] his individual name and assured me that he

would add me to the Deed when we returned from India after the wedding." She

also certified her salary "was the only salary going into [the parties'] joint Chase

bank account and it was used to pay for the mortgage for [the] marital home;

utilities; car and life insurance. While I was paying the household expenses, my

name was still not added onto the Deed. . . ."

      Defendant opposed the motion to vacate and requested a counsel fee

award, claiming that after plaintiff "abandoned her own case," his counsel

served plaintiff with the NED at the physical and email addresses authorized by

prior court order. Defendant also denied plaintiff was too ill to prosecute her

case, and he presented her various social media posts in support of his position.

He also argued her certification contained "false and baseless assertions"

pertaining to the equitable distribution award.

      On December 3, 2019, without eliciting testimony from the parties or

conducting oral argument, the motion judge denied plaintiff's request to vacate

the October 12, 2018 order and denied defendant's request for counsel fees. 9


9
   Rule 5:5-4 expresses a "strong presumption favoring argument on motions
other than calendar matters and routine discovery applications." Pressler &
Verniero, Current N.J. Court Rules, cmt. 1.1 on R. 5:5-4 (2021). Litigants
should be permitted oral argument on such motions when requested "as a matter


                                                                              A-1905-19
                                        10
The judge rendered his decision orally and found plaintiff "failed to inform the

court" about her move to India, "failed to continue to prosecute [the]

matrimonial action," and there was "no such thing as placing a matter on hold,"

despite her purported request to counsel.        Further, the judge determined

"plaintiff's assertion that . . . she did not know about the proceedings, that she

thought it was put on hold, simply does not ring true with the processes that

[were] necessary . . . by the defendant to move the matter forward." The judge

added, "ultimately, the service on friends, acquaintances of the plaintiff, that's

the best that was able to be done and accordingly I don't find that the plaintiff

has met the burden of showing that there's been mistake, inadvertent surpr ise or

excusable neglect." The judge further determined "the actions by the plaintiff

were willful in failing to comply with the court and move the matrimonial case

forward in a reasoned fashion according to court rules." After briefly identifying




both of due process and the appearance of due process." Filippone v. Lee, 304
N.J. Super. 301, 306 (App. Div. 1997). Here, we are convinced plaintiff's Rule
4:50-1 motion presented issues that could have benefited from further discussion
at oral argument, and we discern no "special or unusual circumstances . . .
warranting the court's dispensing with an entirely appropriate request for oral
argument of a motion presumptively entitled to argument on request." Ibid.


                                                                            A-1905-19
                                       11
other grounds upon which the October 12 order might be vacated under Rule

4:50-1,10 the judge perfunctorily found no basis for vacating the order.

      The judge also denied defendant's cross motion for counsel fees, despite

finding defendant submitted a certification that complied with Rules 4:42-9 and

5:3-5, as well as RPC 1.5. The judge succinctly explained, "there's a number of

factors to be considered and one of those is the ability of the parties to pay their

own fees . . . [which is] more or less in equipoise and each party's responsible

for their own counsel fees and costs."


      10
           Rule 4:50-1 states that a court may relieve a party from a final judgment

order for:

              (a) mistake, inadvertence, surprise, or excusable
              neglect; (b) newly discovered evidence which would
              probably alter the judgment or order and which by due
              diligence could not have been discovered in time to
              move for a new trial under R. 4:49; (c) fraud (whether
              heretofore denominated intrinsic or extrinsic),
              misrepresentation, or other misconduct of an adverse
              party; (d) the judgment or order is void; (e) the
              judgment or order has been satisfied, released or
              discharged, or a prior judgment or order upon which it
              is based has been reversed or otherwise vacated, or it is
              no longer equitable that the judgment or order should
              have prospective application; or (f) any other reason
              justifying relief from the operation of the judgment or
              order.



                                                                              A-1905-19
                                         12
                                        II.

      On appeal, plaintiff contends "[t]he trial court erred in denying plaintiff's

motion to vacate the order of equitable distribution that defendant obtained by

default." We agree. We also are persuaded the October 12, 2018 order was

improvidently entered in the first instance.

      Appellate review of Family Part orders is limited. Cesare v. Cesare, 154

N.J. 394, 411 (1998). Appellate courts "accord particular deference to the

Family Part because of its 'special jurisdiction and expertise' in family

matters."   Harte    v.   Hand,   433    N.J.   Super.   457,   461   (App.    Div.

2013) (quoting Cesare, 154 N.J. at 413). Generally, "findings by the trial court

are binding on appeal when supported by adequate, substantial, credible

evidence." Cesare, 154 N.J. at 411-12 (citing Rova Farms Resort, Inc. v. Inv'rs

Ins. Co. of Am., 65 N.J. 474, 484 (1974)). "Deference is appropriately accorded

to factfinding; however, the trial judge's legal conclusions, and the application

of those conclusions to the facts, are subject to our plenary review." Elrom v.

Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015) (quoting Reese v. Weis, 430

N.J. Super. 552, 568 (App. Div. 2013)).

      "[A]pplications for relief from equitable distribution provisions contained

in a judgment . . . are subject to [Rule 4:50-1] and not, as in the case of alimony,


                                                                              A-1905-19
                                        13
support, custody, and other matters of continuing jurisdiction of the court,

subject to a 'changed circumstances' standard." Eaton v. Grau, 368 N.J. Super.

215, 222 (App. Div. 2004) (quoting Pressler, Current N.J. Court Rules, cmt. 1.7

on R. 4:50-1 (2004)). In general, "the opening of default judgments should be

viewed with great liberality, and every reasonable ground for indulgence is

tolerated to the end that a just result is reached." Morales v. Santiago, 217 N.J.

Super. 496, 501 (App. Div. 1987) (quoting Marder v. Realty Construction Co.,

84 N.J. Super. 313, 319 (App. Div. 1964)).

      A determination on a motion for relief under Rule 4:50-1 is "left to the

sound discretion of the trial court, guided by principles of equity," F.B. v.

A.L.G., 176 N.J. 201, 207 (2003), and "warrants substantial deference, and

should not be reversed unless it results in a clear abuse of discretion," U.S. Bank

Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012). An abuse of discretion will

be found "when a decision is 'made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible basis.'" Ibid.

(quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).

      "A Family Part judge has broad discretion . . . in allocating assets subject

to equitable distribution," Clark v. Clark, 429 N.J. Super. 61, 71 (App. Div.

2012), and "in dividing marital assets the court must take into account the


                                                                             A-1905-19
                                       14
liabilities as well as the assets of the parties," Monte v. Monte, 212 N.J. Super.

557, 567 (App. Div. 1986); see also Slutsky v. Slutsky, 451 N.J. Super. 332, 348

(App. Div. 2017). "[T]he goal of equitable distribution . . . is to effect a fair and

just division of marital [property]." Steneken v. Steneken, 183 N.J. 290, 299

(2005) (second alteration in original) (citation and internal quotation marks

omitted).

      "To fashion an equitable distribution award, the trial judge must identify

the marital assets, determine the value of each asset, and then decide 'how such

allocation can most equitably be made.'" Elrom, 439 N.J. Super. at 444 (quoting

Rothman v. Rothman, 65 N.J. 219, 232 (1974)).                  Additionally, under

N.J.S.A. 2A:34-23.1, the Legislature has provided sixteen factors the trial judge

"shall consider" in fixing an equitable distribution award. Here, as defendant

rightly concedes, the trial court "did not set forth the factors enumerated in

N.J.S.A. 2A:34-23.1" when rendering its equitable distribution award.

Moreover, the October 12, 2018 order lacked the necessary factual

underpinnings and legal conclusions to justify the award.

      Rule 1:7-4(a) states:

             The court shall, by an opinion or memorandum
             decision, either written or oral, find the facts and state
             its conclusions of law thereon in all actions tried
             without a jury, on every motion decided by a written

                                                                               A-1905-19
                                        15
             order that is appealable as of right, and also as required
             by R. 3:29. The court shall thereupon enter or direct
             the entry of the appropriate judgment.

      Plainly, under its terms, Rule 1:7-4 does not exempt a trial court from

making findings where a party is in default. Also, a trial court's failure to make

explicit findings and clear statements of reasoning "constitutes a disservice to

the litigants, the attorneys, and the appellate court." Gnall v. Gnall, 222 NJ.

414, 428 (2015) (quoting Curtis v. Finneran, 83 N.J. 563, 569-70 (1980)).

Therefore, the court is required to "state clearly its factual findings and correlate

them with the relevant legal conclusions." Ibid. (quoting Curtis, 83 N.J. at 570).

Here, the trial court failed to follow the mandates of Rule 1:7-4 before entering

its October 12, 2018 order, so we are convinced it abused its discretion in

denying plaintiff's Rule 4:50-1 motion.

      While we recognize the trial court's equitable distribution award was born

of a default hearing, the judge was obliged to ensure defendant demonstrated by

a preponderance of evidence that he was entitled to the sweeping relief he

requested. See Clementi v. Clementi, 434 N.J. Super. 529, 532 (Ch. Div. 2013)

(Even after entry of default, the movant "still has an ongoing obligation to

persuade the court, by a preponderance of the evidence, that the proposal for

equitable distribution is fair and equitable under the specific facts of the case.").


                                                                               A-1905-19
                                        16
Because the record is devoid of evidence defendant satisfied his burden, we need

not determine whether plaintiff established excusable neglect or fraud entitling

her to relief from the October 12 order under Rule 4:50-1(a) or (c). Moreover,

even if we were inclined to examine plaintiff's excusable neglect and fraud

claims, such an effort would be futile due to the sparse record before us.

Therefore, we reverse that portion of the December 3, 2019 order denying

plaintiff's motion to set aside the October 12 order and remand for further

proceedings. Upon remand, plaintiff shall be entitled to the restoration of her

complaint upon the filing of a CIS, consistent with Rule 5:5-2(b).11


11
     As already noted, plaintiff's pleadings were not dismissed with prejudice
prior to the default hearing. In Kolczycki v. City of E. Orange, 317 N.J. Super.
505, 516 (App. Div. 1999), despite agreeing that the judge did not abuse his
discretion in suppressing defenses, we reversed a default judgment because the
orders were "without prejudice." Critically, we held "actions as profound in
their effect as a suppression of defenses cannot be informally ordered or
informally enforced. Giving literal effect to the order, defendants should not
have been barred from any defenses, . . . until and unless a 'with prejudice' order
was entered." Ibid. Similarly, here, because the judge did not enter a dismissal
of plaintiff's complaint "with prejudice," it was a mistaken exercise
of discretion for him to proceed to a default hearing and enter a default
judgment against plaintiff based on alleged discovery misconduct. We hasten
to add that a "trial court has an array of available remedies to enforce compliance
with a court rule or one of its orders." Williams v. Am. Auto Logistics, 226 N.J.
117, 124, (2016) (quoting Gonzalez v. Safe & Sound Sec. Corp., 185 N.J. 100,
115, (2005)). In its selection of a sanction, a court must consider "[t]he varying
levels of culpability of delinquent parties," Georgis v. Scarpa, 226 N.J. Super.
244, 25 (App. Div. 1988), and "[t]he extent to which [one party] has impaired


                                                                             A-1905-19
                                       17
      Assuming plaintiff files her CIS and her complaint is reinstated, the

Family Part judge assigned to this matter shall set a schedule for the parties to

complete any necessary discovery.          Thereafter, the judge shall conduct a

hearing, in the presence of, and with the full participation of, both parties and

any counsel of record, to resolve the parties' financial issues as they relate to

equitable distribution of the parties' assets and liabilities, as well as counsel fees.

At that proceeding, due consideration must be given by the judge to the statutory

factors set forth in N.J.S.A. 2A:34-23.1, and any factual and credibility findings

made by the court must correlate to the court's legal conclusions.




[the other's] case may guide the court in determining whether less severe
sanctions will suffice," Williams, 226 N.J. at 125 (second and third alterations
in original) (quoting Gonzalez, 185 N.J. at 116). The "ultimate sanction of
dismissal" is to be used "only sparingly." Abtrax Pharms., 139 N.J. at
514 (quoting Zaccardi v. Becker, 88 N.J. 245, 253 (1982)). "If a lesser sanction
than dismissal suffices to erase the prejudice to the non-delinquent party,
dismissal of the complaint is not appropriate and constitutes an abuse of
discretion." Georgis, 226 N.J. Super. at 251. "The Supreme Court has instructed
that the assessment of the appropriate sanction for the violation of an order
requires consideration of 'a number of factors, including whether the plaintiff
acted willfully and whether the defendant suffered harm, and if so, to what
degree.'" N.J. Div. of Youth & Fam. Servs. v. M.G., 427 N.J. N.J. Super. 154,
171 (App. Div. 2012) (citation omitted). "The 'overriding objective' remains to
allow 'the defaulting party his [or her] day in court.'" Ibid. (citation omitted).


                                                                                A-1905-19
                                         18
                                       III.

      We need only briefly comment on defendant's cross appeal. He argues

that because plaintiff acted in "bad faith," the trial court improperly denied his

counsel fee request.

      It is well established that even when there is not a financial disparity

between the parties, "where a party acts in bad faith the purpose of a counsel fee

award is to protect the innocent party from unnecessary costs and to punish the

guilty party." Welch v. Welch, 401, N.J. Super. 438, 448 (Ch. Div. 2008) (citing

Yueh v. Yueh, 329 N.J. Super. 447, 461 (App. Div. 2000)). We also recognize

that "[t]he assessment of counsel fees is discretionary." Slutsky, 451 N.J. Super.

at 365. Thus, we review such determinations for an abuse of discretion. Ibid.

In this context, an abuse of discretion arises when the trial judge has not

considered and applied the Rule 5:3-512 factors or otherwise has failed to make


12
   Rule 5:3-5 provides, in part, that when considering a counsel fee award, a
court should consider, among other factors,

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded;      (6)   the     amount


                                                                            A-1905-19
                                       19
adequate findings to support the counsel fee decision. Clarke v. Clarke ex rel.

Costine, 359 N.J. Super. 562, 572 (App. Div. 2003).

      We are persuaded such an abuse of discretion occurred here. Indeed, the

judge's truncated analysis of defendant's counsel fee application is captured in

the following brief excerpt from his December 3, 2019 oral opinion:

            The defendant's cross motion seeking attorney fees,
            defendant's attorney has submitted a certification that
            does comply with [Rules 4:42-9 and 5:3-5] and RPC
            1.5. Making a determination with regard to counsel
            fees under Court Rule 5:3-5, there's a number of factors
            to be considered and one of those is the ability of the
            parties to pay their own fees or fees of other - - financial
            information - - more or less in equipoise and each
            party's responsible for their own counsel fees and costs.

      Because the judge did not analyze the factors set forth in the Rules he

cited, we are constrained to vacate that provision of the December 3, 2019 order

denying defendant's counsel fee request. Further, due to the interdependency of

defendant's counsel fee request with the other issues raised on appeal, we are




            of fees previously paid to counsel by each party; (7) the
            results obtained; (8) the degree to which fees were
            incurred to enforce existing orders or to compel
            discovery; and (9) any other factor bearing on the
            fairness of an award.

            [Rule 5:3-5(c).]


                                                                           A-1905-19
                                       20
satisfied his application for fees should abide the plenary hearing to be

conducted on remand.

                                     IV.

      Lastly, we observe that when a trial judge has made credibility findings

based on an improperly limited evidentiary record, the judge may be viewed as

committed to his or her original findings, despite new evidence offered on

remand. Therefore, it is appropriate to remand this matter to a different trial

judge. See R. L. v. Voytac, 199 N.J. 285, 306 (2009) (stating that "[b]ecause

the trial court previously made credibility findings, we deem it appropriate that

the matter be assigned to a different trial court."); see also Penbara v.

Straczynski, 347 N.J. Super. 155, 163 (App. Div. 2002) (same).

      In sum, we reverse the December 3, 2019 denial of plaintiff's Rule 4:50-1

motion, vacate the December 3, 2019 denial of defendant's counsel fee request,

vacate the October 12, 2018 order in its entirety, and remand for further

proceedings to allow plaintiff to cure her default with the filing of a CIS and

seek restoration of her pleadings, pursuant to the Rules of Court. Thereafter,

the parties shall exchange discovery as ordered by the remand court , and the

court shall conduct a plenary hearing on the parties' equitable distribution and

counsel fee issues.


                                                                           A-1905-19
                                      21
      Reversed in part, vacated in part, and remanded for further proceedings in

accordance with this opinion. We do not retain jurisdiction.




                                                                          A-1905-19
                                      22